 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    MOUNTAIN LAKES HOUSE OF                             No. 2:18-cv-03200-MCE-DB
      PRAYER,
12
                          Plaintiff,
13                                                        MEMORANDUM AND ORDER
                 v.
14
      GUIDEONE SPECIALTY MUTUAL
15    INSURANCE COMPANY,
16                        Defendant.
17
18           By way of this action, Plaintiff Mountain Lakes House of Prayer (“Plaintiff”) seeks

19   to recover under an insurance policy issued by Defendant Guideone Specialty Mutual

20   Insurance Company (“Defendant”) with regard to losses sustained from a fire occurring

21   in approximately June 2014. Plaintiff originally initiated this action in Shasta County

22   Superior Court, and it was thereafter removed to this Court. Presently before the Court

23   are a Motion to Dismiss (ECF No. 3) filed by Defendant and a Motion to Remand (ECF

24   No. 8) filed by Plaintiff. For the following reasons, the Court declines to remand this

25   case and GRANTS Defendant’s Motion with leave to amend.1

26   ///

27
             1
              Having determined that oral argument would not be of material assistance, the Court ordered this
28   matter submitted on the briefs in accordance with Local Rule 230(g).
                                                         1
 1                                              ANALYSIS
 2
 3          A.      Motion to Remand
 4          When a case “of which the district courts of the United States have original
 5   jurisdiction” is initially brought in state court, the defendant may remove it to federal court
 6   “embracing the place where such action is pending.” 28 U.S.C. § 1441(a). There are
 7   two bases for federal subject matter jurisdiction: (1) federal question jurisdiction under
 8   28 U.S.C. § 1331, and (2) diversity jurisdiction under 28 U.S.C. § 1332. A district court
 9   has federal question jurisdiction in “all civil actions arising under the Constitution, laws,
10   or treaties of the United States.” Id. § 1331. A district court has diversity jurisdiction
11   “where the matter in controversy exceeds the sum or value of $75,000, . . . and is
12   between citizens of different states, or citizens of a State and citizens or subjects of a
13   foreign state . . . .” Id. § 1332(a)(1)-(2).
14          A defendant may remove any civil action from state court to federal district court if
15   the district court has original jurisdiction over the matter. 28 U.S.C. § 1441(a). “The
16   party invoking the removal statute bears the burden of establishing federal jurisdiction.”

17   Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988) (citing Williams v.
18   Caterpillar Tractor Co., 786 F.2d 928, 940 (9th Cir. 1986)). Courts “strictly construe the
19   removal statute against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566

20   (9th Cir. 1992) (internal citations omitted). “[I]f there is any doubt as to the right of
21   removal in the first instance,” the motion for remand must be granted. Id. Therefore, “[i]f
22   at any time before final judgment it appears that the district court lacks subject matter
23   jurisdiction, the case shall be remanded” to state court. 28 U.S.C. § 1447(c).
24          If the district court determines that removal was improper, then the court may also
25   award the plaintiff costs and attorney fees accrued in response to the defendant’s
26   removal. 28 U.S.C. § 1447(c). The court has broad discretion to award costs and fees
27   whenever it finds that removal was wrong as a matter of law. Balcorta v. Twentieth-
28   Century Fox Film Corp., 208 F.3d 1102, 1106 n.6 (9th Cir. 2000).
                                                     2
 1          Defendant removed this action based on the Court’s diversity jurisdiction and the
 2   only dispute underlying the remand motion is whether the parties are sufficiently diverse.
 3   According to the First Amended Complaint (“FAC”), Plaintiff “was, and is, a local
 4   congregation of the Church of God of Cleveland, Tennessee, and is an unincorporated
 5   association of individuals, residing and worshiping in Shasta County.” FAC, ECF No. 1-4
 6   at ¶ 1. Since Defendant is a citizen of Iowa, it alleges in its removal notice that complete
 7   diversity exits. Plaintiff contends, however, that “Plaintiff . . . is not a separate entity but
 8   part of the Church of God which is a hierarchical religious organization with members
 9   which are citizens of Iowa.” Mot. to Remand, ECF No. 6-1, at 1. Plaintiff thus proffers
10   that “the relevant entity is not [Plaintiff] but the Church of God which has members in all
11   50 states.” Id. at 2.
12          Plaintiff’s argument fails in that it ignores the allegations in its own pleading.
13   Neither the Church of God nor any other affiliated entity is a party to this suit, and the
14   citizenship of any such non-party is simply irrelevant. Moreover, even if establishing the
15   citizenship of the Church of God itself could somehow bolster Plaintiff’s position, the only
16   such entities registered in Tennessee are Tennessee corporations, which means the

17   citizenship inquiry stops there. The location of any members of the Church or other
18   congregations is immaterial. Plaintiff’s Motion to Remand is DENIED.
19          B.     Motion to Dismiss
20          On a motion to dismiss for failure to state a claim under Federal Rule of Civil
21   Procedure 12(b)(6), all allegations of material fact must be accepted as true and
22   construed in the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.
23   Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Rule 8(a)(2) “requires only ‘a short and plain
24   statement of the claim showing that the pleader is entitled to relief’ in order to ‘give the
25   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell
26   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,
27   47 (1957)). A complaint attacked by a Rule 12(b)(6) motion to dismiss does not require
28   detailed factual allegations. However, “a plaintiff's obligation to provide the grounds of
                                                      3
 1   his entitlement to relief requires more than labels and conclusions, and a formulaic
 2   recitation of the elements of a cause of action will not do.” Id. (internal citations and
 3   quotations omitted). A court is not required to accept as true a “legal conclusion
 4   couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 5   Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right to relief
 6   above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan Wright &
 7   Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating that the
 8   pleading must contain something more than “a statement of facts that merely creates a
 9   suspicion [of] a legally cognizable right of action”)).
10          Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket
11   assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3 (internal citations and
12   quotations omitted). Thus, “[w]ithout some factual allegation in the complaint, it is hard
13   to see how a claimant could satisfy the requirements of providing not only ‘fair notice’ of
14   the nature of the claim, but also ‘grounds' on which the claim rests.” Id. (citing Wright &
15   Miller, supra, at 94, 95). A pleading must contain “only enough facts to state a claim to
16   relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . . have not nudged their

17   claims across the line from conceivable to plausible, their complaint must be dismissed.”
18   Id. However, “[a] well-pleaded complaint may proceed even if it strikes a savvy judge
19   that actual proof of those facts is improbable, and ‘that a recovery is very remote and

20   unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).
21          When a claim for fraud is raised, Federal Rule of Civil Procedure 9(b) provides
22   that “a party must state with particularity the circumstances constituting fraud.” “A
23   pleading is sufficient under Rule 9(b) if it identifies the circumstances constituting fraud
24   so that the defendant can prepare an adequate answer from the allegations.”
25   Neubronner v. Milken, 6 F.3d 666, 671-672 (9th Cir. 1993) (internal quotations and
26   citations omitted). “The complaint must specify such facts as the times, dates, places,
27   benefits received, and other details of the alleged fraudulent activity.” Id. at 672.
28   A court granting a motion to dismiss a complaint must then decide whether to grant
                                                      4
 1   leave to amend. Leave to amend should be “freely given” where there is no “undue
 2   delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice to the
 3   opposing party by virtue of allowance of the amendment, [or] futility of the
 4   amendment . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.
 5   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to
 6   be considered when deciding whether to grant leave to amend). Not all of these factors
 7   merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .
 8   carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,
 9   185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that
10   “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,
11   Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,
12   1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.
13   1989) (“Leave need not be granted where the amendment of the complaint . . .
14   constitutes an exercise in futility . . . .”)).
15           The fire underlying the parties’ dispute occurred in June 2014, and Defendant
16   denied Plaintiff’s insurance claim in August of that year. This case was filed in state

17   court four years later in August 2018. All of Plaintiff’s causes of action would therefore
18   appear to be barred by either a two-year contractual limitations period or a two-year
19   statute of limitations, both of which had already run approximately two years prior to

20   Plaintiff initiating this action. First, both of Plaintiff’s causes of action for breach of
21   contract and breach of the implied covenant are barred by a contractual limitations
22   period included in the relevant insurance policy. See Harrington Decl., ¶ 2, Ex. A, at
23   1594 (no suit permitted unless “[t]he action is brought within 2 years after the date on
24   which the direct physical loss or damage occurred”). In addition, Plaintiff’s breach of
25   implied covenant claim is separately barred by a statutory time limit. See Cal. Code Civ.
26   Proc. § 339(2); Richardson v. Allstate Ins. Co., 117 Cal. App. 3d 8, 13 (1981) (“[A] tort
27   action against an insurer for bad faith is subject to the two-year limitations period
28   ///
                                                       5
 1   of section 339, subdivision 1.”). Absent some significant tolling or estoppel, then,
 2   Plaintiff’s claims must be dismissed.
 3           Plaintiff’s FAC, however, includes insufficient facts to indicate that principles of
 4   either tolling or estoppel apply to the present matter. More specifically, the FAC
 5   indicates only that “[Defendant] is estopped to assert a limitations defense because
 6   Exhibit 2 did not comply with California law and provide required notice [of the applicable
 7   contractual time limits].” FAC at ¶ 17. Plaintiff is correct that California requires
 8   disclosure by an insurer “to a first party claimant or beneficiary, all benefits, coverage,
 9   time limits or other provisions of any insurance policy issued by that insurer that may
10   apply to the claim presented by the claimant.” 10 Cal. Code Regs. § 2695.4(a)
11   (emphasis added). But Plaintiff’s only complaint is that Defendant did not notify it of the
12   applicable time limit in the claim denial letter. Notably, Plaintiff does not allege that
13   Defendant failed to advise it of the limitations period in any other correspondence.
14   Absent such an allegation Plaintiff’s estoppel argument fails.2
15           The Court has significant doubts that Plaintiff can make such an allegation, given
16   the evidence submitted by Defendant in support of its Motion to Dismiss. See Harrington

17   Decl., ¶ 5, Ex. B (June 9, 2014, letter from Defendant advising Plaintiff of the two-year
18   contractual limitations period). It need not consider Defendant’s evidence in resolving
19   the instant motion, however, because, as already indicated, the FAC itself is lacking. Let

20   it nonetheless be made abundantly clear that the Court does not look favorably on
21   Plaintiff omitting this very material allegation from the FAC or in arguing so vehemently
22   that the damning document should not be considered incorporated within the FAC. By
23   pursuing the line of reasoning that Defendant’s letter should be ignored since Plaintiff did
24   not reference the document in the FAC, Plaintiff essentially asks the Court to sanction a
25   procedure by which a pleading party can survive a Rule 12(b)(6) motion as long as the
26   party is willing to lie to the Court by omission. Plaintiff is dangerously close to forcing the
27           2
               To the extent Plaintiff contends any such notice is required to be included in a denial letter as
     opposed to some other communication, that argument is rejected as contrary to the plain language of the
28   statute and unsupported by the case law.
                                                           6
 1   Court to invoke Rule 11 and is admonished that any such conduct going forward will
 2   result in the imposition of sanctions.
 3
 4                                            CONCLUSION
 5
 6          For the foregoing reasons, Plaintiff’s Motion to Remand (ECF Nos. 6, 8) is
 7   DENIED, and Defendant’s Motion to Dismiss (ECF No. 3) is GRANTED with leave to
 8   amend. Not later than twenty (20) days following the date this Memorandum and Order
 9   is filed, Plaintiff may (but is not required to) file an amended complaint. If no amended
10   complaint is timely filed, this case will be dismissed with prejudice upon no further notice
11   to the parties.
12          IT IS SO ORDERED.
13   Dated: February 25, 2019
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   7
